 


 HR 4111 ENR: Spurring Business in Communities Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4111 
 
AN ACT 
To amend the Small Business Investment Act of 1958 to improve the number of small business investment companies in underlicensed States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Spurring Business in Communities Act of 2017.  2.Improving the number of small business investment companies in underlicensed StatesThe Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) is amended— 
(1)in section 103 (15 U.S.C. 662)— (A)in paragraph (18)(E), by striking and at the end;  
(B)in paragraph (19), by striking the period at the end and inserting ; and; and  (C)by adding at the end the following: 
 
(20)the term underlicensed State means a State in which the number of licensees per capita is less than the median number of licensees per capita for all States, as calculated by the Administrator.;  (2)in section 301(c) (15 U.S.C. 681(c))— 
(A)in paragraph (3)— (i)in subparagraph (B)(iii), by striking and at the end;  
(ii)in subparagraph (C), by striking the period at the end and inserting ; and; and  (iii)by adding at the end the following: 
 
(D)shall give first priority to an applicant that is located in an underlicensed State with below median financing, as determined by the Administrator.; and  (B)in paragraph (4)(B)— 
(i)by striking clause (i);  (ii)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and  
(iii)by amending clause (i), as so redesignated, to read as follows:  (i)is located in a State that— 
(I)is not served by a licensee; or  (II)is an underlicensed State; and; and  
(3)in section 308(g) (15 U.S.C. 687(g))— (A)in paragraph (2)— 
(i)in subparagraph (B), by inserting and licensing after financing;  (ii)by redesignating subparagraphs (C) through (J) as subparagraphs (E) through (L), respectively; and  
(iii)by inserting after subparagraph (B) the following:  (C)Steps taken by the Administration to improve the number of licensees in underlicensed States.  
(D)The Administration's plans to support States that seek to increase the number of licensees in the State.; and  (B)in paragraph (3)— 
(i)in subparagraph (C), by striking and at the end;  (ii)in subparagraph (D), by striking the period at the end and inserting ; and; and  
(iii)by adding at the end the following:  (E)the geographic dispersion of licensees in each State compared to the population of the State, identifying underlicensed States..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
